UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6359


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO DARNELLE TUCKER, a/k/a Lamb,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:05-cr-00759-JFA-1; 3:14-cv-00557-JFA)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Darnelle Tucker, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorenzo Darnelle Tucker seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion as

successive.     The order is not appealable unless a circuit justice

or    judge   issues    a    certificate      of   appealability.       28    U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue    absent    “a       substantial    showing       of    the   denial   of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.                 Slack, 529 U.S. at 484-

85.

       We have independently reviewed the record and conclude that

Tucker has not made the requisite showing.                    Accordingly, we deny

a certificate of appealability, deny Tucker’s motion to proceed in

forma pauperis as moot, and dismiss the appeal.                   We dispense with

oral    argument   because       the   facts       and   legal    contentions      are



                                          2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3